Peters, J.,
(dissenting.) — I regret to dissent from the opinion and judgment just announced by a majority of the court. I can not assent to this judgment without violence to what I esteem one of the plainest rules of the constitution. That is, to take the language of the law to mean just what it declares, when its words are wholly free from doubt.
This was an action instituted in the city court of Montgomery, in which court terms are held oftener than twice in each jear. — Pamph. Acts, 1866-67, p. 102, § 1, No. 117. The writ was issued on February 4th, 1867, and made returnable to a term of said city court, held on the second Monday in February in the same year ; that is, on February 11th, 1867; this was the return term of said writ. The judgment term of the suit thus brought could not be held sooner than twelve months after the date last above said ; that is, February 11th, 1867. But the term at which the judgment in this case was rendered commenced on the second Monday in February, 1868, which was February 10, .1868. This was less than twelve months from the return to the judgment term of the city court in which the suit was brought. The judgment was by default. This was forbidden by law.
The language of the statute is this : “ But the return and judgment terms on all suits brought in such courts must be intervened by a space of at least twelve months.”— Pamph. Acts, 1866-67, p. 176.
This language is too plain for doubt or quibble, as it appears to me. Twelve months is a fixed certain space of time. It is mathematically exact. A space shorter than *347this can not be twelve months. If the court can shorten this space one day, it can shorten it as many days as it chooses. The power to vary from the statutory period, is a power to legislate. The language of the act is our only guide. To quit this is to quit the law ; and in the end to make shipwreck of all safe legal logic, and to give to fallacies the force of truth. As well might it be contended that five days were a week, as to assert that less than twelve ‘months is a “ space” “ at least twelve months ” in length. Here the space that intervened between the return and judgment term of this suit was one day less than twelve months — such is my calculation. The court ought to have waited till the June term of said court before the judgment was rendered.
I, therefore, think the judgment should be reversed, and the cause remanded, at the costs of the appellee in this court, and of the appeal in the court below.